Citation Nr: 1633243	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as secondary to herbicide exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

3.  Entitlement a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in May 2015 for further development.  

The Veteran presented testimony at Board hearings in April 2013 and February 2015.  Transcripts of the hearing are associated with the Veteran's claims folder (Virtual VA and VBMS). 

The issues of entitlement to an increased rating for PTSD and entitlement a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no medical diagnosis of chronic sarcoidosis at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for an award of service connection for sarcoidosis, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2015, which is fully adequate.  The examiner reviewed the claims file and addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issue and sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for a VA examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that sarcoidosis "is the growth of tiny collections of inflammatory cells (granulomas) in different parts of your body - most commonly the lungs, lymph nodes, eyes and skin."  http://www.mayoclinic.org/diseases-conditions/sarcoidosis/home/ovc-20177969. 

During his April 2013 Board hearing (Virtual VA), the Veteran testified that he had a problem with his lungs.  He also stated that he had tumors (five) removed from his head.  He stated that his doctor in 1993 (who has since passed away) told him that these symptoms might be sarcoidosis (Virtual VA Hearing Transcript, p. 11).  At his February 2015 Board hearing (VBMS) he testified that he also had a tumor removed from below his elbow (Hearing Transcript, p. 4).  

In the Veteran's September 2010 notice of disagreement, he stated that he was exposed to Agent Orange on almost a daily basis and that he has not been exposed to any other herbicides before or since Vietnam.  He stated that shortly after getting out of service, he developed a growth on the side of his head.  He stated that his civilian doctors were not aware of his Agent Orange exposure and were not looking for a diagnosis that would have been due to such exposure.  However, when the growth became disfiguring, he was referred to Dr. F, who diagnosed it as sarcoidosis.  The Veteran said that Dr. F. since died in an automobile accident and that it is impossible to obtain these medical records.  

The service treatment records fail to reflect any findings attributed to sarcoidosis, a lung disability, or tumors/growths.  The Veteran underwent a December 1971 separation examination.  Examination of the head, face, neck, scalp, lungs, and chest were all normal (VBMS, 10/13/09, p. 15).  He completed a Report of Medical History and he denied frequent or severe headaches, a head injury, skin diseases, asthma, shortness of breath, pain or pressure in his chest, chronic cough, tumors, growths, and cysts (VBMS, 10/13/09, p. 17).   

The post service medical records include January 1993 treatment reports reflecting that the Veteran sought treatment for a lump in the left side of his face.  The Board notes that this was approximately 21 years after discharge from service.  The Veteran reported that the lump had been present for a few years and had been growing slowly.  He was assessed with a left parotid mass, rule out mixed tumor.  The Veteran underwent a left superficial parotidectomy with facial nerve dissection (VBMS, 9/22/09).  The surgical pathology report included an assessment of "sarcoidal granulomas - probable sarcoidosis."  (VBMS, 9/22/09, p. 4).

A February 2002 treatment report reflected that the lungs were clear to auscultation (VBMS, 4/6/10, p. 3).  

A March 2005 urology report reflects that the Veteran had a past history of sarcoidosis 10 years ago (VBMS, 4/6/10, pgs. 2-3).  

An August 2009 treatment report revealed that lungs were clear to auscultation with good air entry and with symmetric excursions (VBMS, 12/22/09, p. 7)

Treatment reports dated May 2010, September 2010, and July 2011 reflect that the Veteran's lungs were clear to auscultation (VBMS, 7/18/11, pgs. 44, 26, 2).  

A November 2010 audiology consult reflects that the Veteran had a medical history significant for sarcoidosis (VBMS, 7/8/11, p. 21).

A June 2011 urology operative report reflects that the Veteran had "sarcoidosis surgery, probably about 20 years ago."  (VBMS, 9/23/11, p. 2).

A September 2011 outpatient treatment report reflects that the Veteran reported headaches recently.  He also wondered about sarcoidosis.  He stated that he "had nodules or something in his head which a civilian doctor thought could be sarcoidosis."  The Veteran was very worried about sarcoidosis affecting his kidneys (VBMS, 10/20/11, p. 12).  

The Veteran underwent a VA examination in September 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran has not been diagnosed with a respiratory condition.  He noted that there is no medical evidence that the Veteran has any findings or symptoms indicating a current or past diagnosis of sarcoidosis, nor is there any lay evidence or history of persistent or recurrent symptoms to support this claimed disability.  He also noted that sarcoidosis is not a presumptive condition attributed to Agent Orange.  Finally, he noted that the Veteran underwent a chest x-ray in 2014 and it was normal, with no evidence of sarcoidosis.  

Upon examination, pulmonary function tests (PFTs) revealed that pre-bronchodilator: FVC was 87% predicted; FEV-1 was 78% predicted; FEV-1/FVC was 71%; and DLCO was 70%.  Post-bronchodilator: FVC was 80% predicted; FEV-1 was 74% predicted; FEV-1/FVC was 73%.  The examiner found that the Veteran did not have sarcoidosis and that he had no service connected lung conditions.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that in this case, the Veteran's claim does not satisfy any of the elements of service connection.  First, there is no medical evidence of a current disability.  The post service treatment records reflect that in January 1993 he was assessed with a left parotid mass, rule out mixed tumor.  He underwent a left superficial parotidectomy with facial nerve dissection and the surgical pathology report included an assessment of "sarcoidal granulomas - probable sarcoidosis."  The Board notes that the diagnosis of sarcoidosis was never confirmed.  Moreover, even if it were confirmed, the Board notes that according to the Mayo Clinic: "There is no cure for sarcoidosis, but most people do very well with little or only modest treatment.  In half of cases, sarcoidosis goes away on its own.  In a few cases, however, sarcoidosis may last for years and may cause organ damage."  http://www.mayoclinic.org/diseases-conditions/sarcoidosis/home/ovc-20177969.

In this case, there is no medical evidence of sarcoidosis following the Veteran's January 1993 surgery.  There has been no medical evidence of treatment of additional growths or tumors.  Additionally, the Veteran's lung functions have regularly been noted as normal.  Consequently, even if the Veteran did indeed have sarcoidosis in January 1993, there is no evidence that sarcoidosis is a current disability.    

The lack of a current diagnosis was confirmed by way of a September 2015 VA examination.  The Board acknowledges that the September 2015 VA examiner was in error when he stated that there were no findings or symptoms indicating a past diagnosis.  However, with regard to the lack of recurrent symptoms and a current diagnosis of sarcoidosis, the Board notes that his findings are supported by the record.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the absence of a current disability, the Board finds that the preponderance of the evidence weighs against the claim.  

For the sake of thoroughness, the Board also notes that the second and third elements of service connection were not established.  

With respect to the second element of service connection, the Board notes that the service treatment records fail to reflect any findings attributed to sarcoidosis, a lung disability, trouble breathing, growths, or tumors.  The Board acknowledges that the Veteran is presumed to have been exposed to herbicides.  However, as noted, sarcoidosis is not among the disabilities subject to service connection on a presumptive basis.  

Regarding the third element of service connection, the Board notes that there is no medical nexus opinion linking an alleged sarcoidosis disability to service, to include as due to herbicide exposure. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for sarcoidosis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.


REMAND

PTSD

In its May 2015 remand, the Board noted that the Veteran had reported psychiatric treatment on a weekly basis at the Caribou Vet Center.  However, the claims file only included records from this facility dated through March 2013.  The Board instructed the RO to obtain any and all records from the facility dated March 2013 to the present.  

In August 2015, the RO sent the Veteran a correspondence in which it asked him to complete an Authorization and Consent Form so that it could obtain the records.  There was no response from the Veteran until November 2015 (after the issuance of the October 2015 supplemental statement of the case).  The Veteran stated that he was under the impression that a consent form was not necessary because the records were part of the VA system.  He stated that "I give full permission for you to obtain these records."  

The Board has determined that an Authorization and Consent Form is necessary to retrieve the needed records.  Given the importance of the ongoing psychiatric treatment records, the Board finds that the Veteran should be given another opportunity to complete the required Authorization and Consent Form.   

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran complete an Authorization and Consent Form so that it can obtain treatment records from the Caribou Vet Center from March 2013 to the present.   

2.  If, and only if, these records are inconsistent with the September 2015 VA examination findings, the RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD, particularly as it related to social and occupational impairment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should provide reasons for this opinion.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


